Citation Nr: 1218319	
Decision Date: 05/23/12    Archive Date: 05/31/12

DOCKET NO.  10-00 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a right knee disorder, to include as secondary to service-connected right hip and right leg disabilities.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel

INTRODUCTION

The Veteran had active service from January 1989 to December 1989.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied service connection for the above-referenced claim.  

The Veteran testified before the undersigned Veterans Law Judge during a Travel Board hearing held at the RO in March 2012.  A transcript of the hearing has been associated with the claims file.  

During the March 2012 hearing, the Veteran indicated that he sought consideration of entitlement to an increased rating for his service-connected right hip disability, currently rated as 40 percent disabling.  Specifically, he claimed that his right hip disability is incorrectly rated under a diagnostic code based on a limitation of motion (in this case Diagnostic Code 5252 for a limitation of flexion of the thigh), when it should be rated under the diagnostic code applicable to ankylosis of the hip (Diagnostic Code 5250).  It is noted that an increased rating claim for the right hip disability was most recently denied in an October 2006 rating decision, in which the 40 percent rating was continued.  Following receipt of a notice of disagreement, the RO provided the Veteran with a Statement of the Case in July 2007 that addressed this issue.  A timely substantive appeal was not received, and the RO took no action suggesting that an appeal had been filed.  As such, the Board has no jurisdiction to decide the Veteran's increased rating claim.  

However, as noted, the Veteran did present testimony at the March 2102 hearing as to his right hip disability claim.  In light of the fact that the time to appeal the RO's February 2005 denial has lapsed, the issue is referred to the RO to readjudicate as a new claim for benefits.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board does not have jurisdiction of issues not yet adjudicated by the RO); see also Bernard v. Brown, 4 Vet. App. 384 (1993).


FINDING OF FACT

The evidence of record does not show that the Veteran currently has a right knee disorder that is etiologically related to his military service or to any of his service-connected disabilities.


CONCLUSION OF LAW

The criteria for service connection for a right knee disorder have not been met.  38 U.S.C.A. §§ 1101, 1121, 1131, 1154, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5110, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the Agency of Original Jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).


In addition, the notice requirements of the VCAA apply to all five elements of a service connection claim, including:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

The VCAA duty to notify for the service connection issue on appeal was satisfied by way of a pre-adjudication letter sent to the Veteran in September 2007 that fully addressed all notice elements.  The letters informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The letter also provided information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Under the circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

VA also has a duty to assist a Veteran in the development of his claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The RO has obtained service treatment records, VA treatment records, and the records associated with the Veteran's claim for benefits from the Social Security Administration (SSA).  The Veteran submitted written statements discussing his contentions.  No additional outstanding evidence has been identified.

Additionally, the Veteran was provided an opportunity to set forth his contentions at a March 2012 hearing before the undersigned Veterans Law Judge (VLJ).  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the RO Decision Review Officer or VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, the undersigned VLJ identified the issue on appeal.  He was asked to identify the symptoms related to his right knee.  Those symptoms were discussed along with his belief that he had arthritis in that knee.  He specifically advised that he had to submit evidence establishing a current diagnosis of the knee.  The undersigned also sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2)  nor has identified any prejudice in the conduct of the hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the Board finds that, consistent with Bryant, the RO hearing officer complied with the duties set forth in 38 C.F.R. 3.103(c)(2)  and that the Board can adjudicate the claim based on the current record. 

A VA examination and opinion with respect to the issue on appeal was obtained in October 2010.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the October 2010 VA medical opinion obtained in this case is more than adequate, as it is predicated on a full reading of the Veteran's claims file.  This opinion considered all of the pertinent evidence of record, to include VA treatment records, and the statements of the Veteran, and provided a complete rationale for the opinion stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Legal Criteria for Service Connection 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131.

Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)(table).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1131.  The Court has held that "this requirement is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim."  McLain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a Veteran had a chronic condition in service or during the applicable presumptive period.  In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

In each case where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's treatment records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Service connection cannot be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  38 C.F.R. § 3.310(b).  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F.3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Finally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. Ap. 49 (1990).

Although all the evidence has been reviewed, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

Right Knee Disorder

The Veteran claims that he currently has a right knee disorder that is related to his military service, or in the alternative to his service-connected right hip and right leg disabilities.  He asserts that he suffered an injury to his right knee while on active duty and claims that this injury is responsible for his current right knee symptomatology.  The Veteran also maintains that his right knee symptomatology has been aggravated by his service-connected right hip disability and his service-connected right leg disability.  He claims these disabilities have caused undue wear and tear on his right knee.  

As an initial matter, the Board notes that the Veteran is currently service connected for a right hip disability, effective from April 18, 1994.  He was granted service connection for a right leg disability involving a noted discrepancy in the length of his right leg, which was noted to be shorter than his left.  The effective date for service connection for his right leg disability is November 27, 2001.

Service treatment records associated with the claims file are negative for a diagnosed right knee disorder, but document the Veteran's intermittent reports of right knee symptomatology.  A March 1989 service treatment record includes his report of bilateral knee pain that radiated down to his ankles.  In June 1989, he reported having right knee and hip pain ever since he suffered a fall during boot camp; although he underwent a physical examination at that time, he was not examined for his right knee symptomatology.  On a September 1989 report of medical history, the Veteran denied ever having any bone or joint deformity, or a "trick" or locked knee.  

The Veteran's post-military VA medical records show limited treatment of his reported right knee symptomatology.  These records include an August 1992 X-ray examination report showing an impression of a normal right knee.  The Veteran reported having right knee pain in July 2006.  He reported having right knee pain again in February 2007, at which time he was provided with a knee brace to assist with instability.  The Veteran's SSA records are associated with the claims file and are negative for evidence of a diagnosed right knee disorder.

In October 2010, the Veteran underwent a VA joints examination to assess his claimed right knee disorder.  The examiner noted her review of the claims file in the associated examination report.  The Veteran reported experiencing right knee symptomatology ever since he injured his right knee in service due to a fall from an obstacle course.  His reported symptomatology included pain, stiffness, swelling, and instability.  The Veteran underwent a physical examination, which revealed resistance from the Veteran with right knee flexion with no objective evidence of painful motion; no joint effusion, instability, or crepitation was noted.  An associated X-ray examination of the right knee was normal.  Following the clinical assessment, the examiner commented that the examination results were not consistent with a clinical pathological diagnosis of the right knee.  She acknowledged that the Veteran had subjective right knee symptoms.  However, she determined, based on a review of the record, the Veteran's complaints, and physical and X-ray examinations, that there was no evidence of a right knee disability.

During the March 2012 Travel Board hearing, the Veteran reiterated his contentions that he currently has a right knee disorder that warrants service connection.  Although he denied receiving any current treatment for his symptomatology, he testified that he was told by a SSA doctor that he had a right knee disability.  He indicated, however, that he was not in receipt of SSA benefits for his right knee.

As detailed above, the medical evidence in this case does not include objective findings associated with a current right knee disorder.  In this regard, the Board finds highly probative the October 2010 VA examination report.  Based on physical and X-ray examinations of the Veteran and a review of the claims file, the October 2010 examiner essentially determined that there was no evidence of any right knee pathology to render a clinical diagnosis in this case.  This medical determination is considered highly probative as it is definitive, based upon a complete review of the Veteran's entire claims file, and based on the results of the Veteran's clinical evaluation.  Accordingly, it is found to carry significant probative weight.  See generally Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 299-301 (2008) ("The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.") quoting Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also, Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  The Veteran has not provided any competent medical evidence to rebut the VA examiner's determination against the claim or otherwise diminish its probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).

In reaching the above determination, the Board has considered the Veteran's statements that he has experienced right knee symptomatology ever since his military service and following the onset of his right hip and right leg disabilities.  The Board acknowledges that the Veteran is competent, even as a layperson, to attest to factual matters of which he has first-hand knowledge, e.g., experiencing pain.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  See Buchanan v. Nicholson, 451 F.3d 1335 (Fed. Cir. 2006).  In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  Id.  

In this case, the Board finds the Veteran's reports of in-service and post-service right knee symptomatology to be both competent and credible, as the service treatment and VA medical records document his reports of right knee pain.  However, the post-service medical evidence does not reveal an objective evidence of a current right knee disorder.  Although he claims to have been diagnosed with a right knee disorder by a SSA physician, the Board finds it significant that the Veteran has presented no evidence dated during the appeal period showing actual diagnoses related to the claimed disorder.  See McLain v. Nicholson, 21 Vet. App. 319 (Vet. App. 2007.  Essentially, there is no objective evidence showing that the Veteran currently has a right knee disorder or linking any diagnosed disorder to his military service or to a service-connected disability.  The Board also emphasizes symptom such as pain, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  In the absence of proof of a present disability there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1993); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

The only evidence linking the claimed right knee disorder to his military service or to his service-connected disabilities is the Veteran's own assertions.  The Board does not question the Veteran's sincerity in his belief that service connection is warranted for the claimed disorder.  While he is certainly competent to relate events in service and after service, and to describe the extent of any current symptomatology, there is no evidence that he possess the requisite medical training or expertise necessary to render him competent to offer evidence on matters such as medical diagnosis or medical causation.  Cromley v. Brown, 7 Vet. App. 376, 379 (1995).  Essentially it is beyond the Veteran's competency to diagnose himself with a right knee disorder or to link the claimed disorder to his military service or to a service-connected disability.  See Jandreau, 492 F.3d 1372 (explaining that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).

Based on the foregoing evidence, the Board finds that entitlement to service connection for a right knee disorder is not warranted.  The weight of the evidence does not show that the Veteran had the claimed disability at any point during the period on appeal.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (noting that, because the requirement of a current disability is satisfied when there is a disability when a claim for it is filed or at any time during the pendency of such claim, service connection may be granted even though a disability resolves prior to adjudication).  As the medical evidence does not indicate a currently diagnosed disorder, the Board does not even reach the question of whether the claimed right knee disorder is related to the Veteran's military service or to any of his service-connected disabilities.

The Board notes that when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In reaching this conclusion regarding the Veteran's claim, the Board has considered the applicability of the benefit-of-the- doubt doctrine.  Because the evidence here is not in equipoise, and, in fact, the absence of evidence to support the claim suggests that the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine is not applicable.  See Gilbert v. Derwinski, 1Vet. App. 49, 55- 57 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  As there is simply no basis upon which to grant the Veteran's claim, the appeal is denied.


ORDER

Service connection for a right knee disorder, to include as secondary to service-connected right hip and right leg disabilities, is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


